
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


INVESTMENT TECHNOLOGY GROUP, INC.
DIRECTORS' RETAINER FEE SUBPLAN


Section 1. Introduction.

        The Investment Technology Group, Inc. Directors' Retainer Fee Subplan
(the "Subplan") is implemented under the 1994 Stock Option and Long-Term
Incentive Plan, as amended and restated from time to time (the "Plan") of
Investment Technology Group, Inc. (the "Company") in order to provide
nonemployee directors with an election to receive payment of their annual
retainer fees in the form of shares of Common Stock or cash or to defer payment
of their annual retainer fees in the form of Deferred Share Units. The Plan is
intended to encourage qualified individuals to accept nominations as directors
of the Company and to strengthen the mutuality of interest between the
nonemployee directors and the Company's other shareholders.

Section 2. Definitions.

        Capitalized terms used in the Subplan but not defined herein shall have
the same meanings as defined in the Plan. In addition to such terms and the
terms defined in Section 1 hereof, the following terms used in the Subplan shall
have the meaning set forth below.

(a)"Deferred Share Unit" means a fully vested unit entitling the holder to
receive one share of Common Stock per unit in accordance with the terms of the
Subplan.

(b)"Director" means a member of the Board who is not, and has not been during
the preceding three months, (i) an employee of the Company or any parent or
subsidiary of the Company or (ii) a consultant who has received, during the
preceding 12-month period, payments in excess of $150,000 from the Company and
its subsidiaries for consulting services.

(c)"Subplan Benefits" means the benefits described in Sections 5 and 6 hereof.

Section 3. Administration.

        The Subplan shall be administered by the Committee. The Committee shall
have full authority to construe and interpret the Subplan, and any action of the
Committee with respect to the Subplan shall be final, conclusive, and binding on
all persons.

Section 4. Cash or Stock Election.

        Each Director may elect to receive his or her annual retainer fee in the
form of cash or fully vested shares of Common Stock. In addition, each Director
may elect to defer receipt of his or her annual retainer fee in the form of
Deferred Share Units as provided in Section 5 below. If a Director elects to
receive his or her annual retainer fee in the form of vested shares of Common
Stock, the shares will be distributed on the date the annual retainer fee is
otherwise payable, and the amount of Common Stock distributed shall be the
number of shares of Common Stock having an aggregate Fair Market Value on the
payment date equal to the amount of the Director's annual retainer fee that is
otherwise payable on that date. Fractional shares will be rounded up to the
nearest whole share. A Director's election to receive his or her annual retainer
fee in the form of cash or vested shares of Common Stock shall continue in
effect until the Director notifies the Company in writing, in a manner
consistent with Section 5 below, that the Director wishes to prospectively
change his or her election. If a Director fails to make any election under the
Subplan, the Director's annual retainer fee shall be paid in cash.

--------------------------------------------------------------------------------


Section 5. Deferred Share Unit Accounts.

        The Company shall maintain a Deferred Share Unit account (an "Account")
for each Director who has elected to defer his or her annual retainer. Deferred
Share Units will be credited to each such Account as follows:

(a)Each Director may make an irrevocable election on or before the December 31
by written notice to the Company, to defer payment of all of the compensation
otherwise payable as his or her annual retainer fee for service as a Director
for the following calendar year. Notwithstanding the foregoing, a Director may
make such an election within 60 days after the Effective Date or first becoming
eligible to participate in the Subplan (whichever is later), with respect to
compensation payable after the effective date of the election. All compensation
which a Director elects to defer pursuant to this Section 5(a) shall be credited
in the form of Deferred Share Units to the Director's Account. The number of
units so credited will be equal to the number of shares of Common Stock having
an aggregate Fair Market Value (on the date the compensation would otherwise
have been paid) equal to the amount by which the Director's compensation was
reduced pursuant to the deferral election. Deferrals of compensation hereunder
shall continue until the Director notifies the Company in writing that the
Director wishes his or her compensation for the following calendar year, and
succeeding periods to be paid on a current basis either in the form of cash or
Common Stock.

(b)As of each date on which a cash dividend is paid on Common Stock, there shall
be credited to each Account that number of Deferred Share Units (including
fractional units) determined by (i) multiplying the amount of such dividend (per
share) by the number of Deferred Share Units in such Account; and (ii) dividing
the total so determined by the Fair Market Value of a share of Common Stock on
the date of payment of such cash dividend. The additions to a Director's Account
pursuant to this Section 5(b) shall continue until the Director's Subplan
Benefit is fully paid.

Section 6. Subplan Benefits.

(a)Form.    The Subplan Benefit of a Director shall consist of shares of Common
Stock equal in number to the Deferred Share Units in the Director's Account. Any
fractional Deferred Share Units shall be rounded up to the nearest whole
Deferred Share Unit.

(b)Distribution. (i)The Subplan Benefit of a Director shall be distributed at
the time of termination of the Director's service on the Board.

(ii)In the case of the death of a Director, the Director's Subplan Benefit shall
be distributed, within a reasonable time as determined by the Company, after the
Director's death to the Director's surviving spouse as beneficiary if such
spouse is still living or, if not living, in equal shares to the then living
children of the Director as beneficiaries or, if none, to the Director's estate
as beneficiary, unless the Director has requested a different distribution by
written notice to the Secretary of the Company.

Section 7. General.

(a)Nontransferabilily. Except as provided in Section 6(b)(ii), no payment of any
Subplan Benefit of a Director shall be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor's process,
whether voluntarily or involuntarily or by operation of law. Any act in
violation of this subsection shall be void.

(b)Compliance with Legal and Trading Requirements. The Subplan shall be subject
to all applicable laws, rules and regulations, including, but not limited to,
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required.

--------------------------------------------------------------------------------

(c)Amendment. The Committee may amend, alter, suspend, discontinue, or terminate
the Subplan without the consent of shareholders of the Company or individual
Directors, except that any such action will be subject to the approval of the
Company's stockholders at the next annual meeting of the stockholders having a
record date after the date such action was taken if such stockholder approval is
required by any federal or state law or regulation or the rules of any automated
quotation system or securities exchange on which the Common Stock may be quoted
or listed, or if the Committee determines in its discretion to seek such
stockholder approval; provided, however, that, without the consent of an
affected Director, no amendment, alteration, suspension, discontinuation, or
termination of the Subplan may impair or, in any other manner, adversely affect
the rights of such Director to accrued Subplan Benefits hereunder.

(d)Unfunded Status of Awards. The Subplan (other than Section 4 hereof) is
intended to constitute an "unfunded" plan of deferred compensation. With respect
to any payments not yet made to a Director, nothing contained in the Subplan
shall give any such Director any rights that are greater than those of a general
creditor of the Company; provided, however, that the Company may authorize the
creation of trusts or make other arrangements to meet the Company's obligations
under the Subplan to deliver cash, or other property pursuant to any award,
which trusts or other arrangements shall be consistent with the "unfunded"
status of the Subplan unless the Company otherwise determines with the consent
of each affected Director.

(e)Nonexclusivity of the Subplan. The adoption of the Subplan shall not be
construed as creating any limitations on the power of the Board or the Committee
to adopt such other compensation arrangements as it may deem desirable,
including, without limitation, the granting of options on Common Stock and other
awards otherwise than under the Subplan, and such arrangements may be either
applicable generally or only in specific cases.

(f)Adjustments. In the event that subsequent to the Effective Date any dividend
in Common Stock, recapitalization, share split, reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or share exchange, or
other such change, affects the shares of Common Stock such that they are
increased or decreased or changed into or exchanged for a different number or
kind of shares, other securities of the Company or of another corporation or
other consideration, then in order to maintain the proportionate interest of the
Directors and preserve the value of the Directors' Deferred Share Units, there
shall automatically be substituted for each Deferred Share Unit a new unit
representing the number and kind of shares, other securities or other
consideration into which each outstanding share of Common Stock shall be changed
and/or for which each such share of Common Stock shall be exchanged. The
substituted units shall be subject to the same terms and conditions as the
original Deferred Share Units.

(g)No Right to Remain on the Board. Neither the Subplan nor the crediting of
Deferred Share Units under the Subplan shall be deemed to give any individual a
right to remain a director of the Company or create any obligation on the part
of the Board to nominate any Director for reelection by the shareholders of the
Company.

(h)Governing Law. The validity, construction, and effect of the Subplan shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of laws.

(i)Effective Date. The Subplan shall become effective as of August 30, 2002 (the
"Effective Date").

(j)Titles and Headings. The titles and headings of the Sections in the Subplan
are for convenience of reference only. In the event of any conflict, the text of
the Subplan, rather than such titles or headings, shall control.

--------------------------------------------------------------------------------





QuickLinks


INVESTMENT TECHNOLOGY GROUP, INC. DIRECTORS' RETAINER FEE SUBPLAN
